DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed 11/1/2021. The allowed claims are 1-25. The closest prior art of record is US Patent Application Publication 2016/0107501 A1 to Johnston in view of US Patent Application Publication 2014/02505881 A1 to Elsaesser and US Patent Application Publication 2012/0168138 A1 to Meyers.
The following is an examiner’s statement of reasons for allowance:
The above named prior art of record does not teach or suggest a conversion valve directly connected to the heat pump device inlet path, wherein the conversion valve controls the coolant to pass through at least one of a heating branch path and a cooling branch path, where the heating branch path and the cooling branch path are directly connected to the heat pump device. Where the conversion valve is directly connected to the integral valve module as claimed. Although the prior art of Johnston discloses the bulk of the claim limitations and Elsaesser and Meyers discloses integrated valve modules, Johnston discloses a conversion valve at 1002, Johnston does not disclose that the valve is directly connected to an the heat pump device inlet path as the valve 1002 is not directly connected to the inlet of the heat pump device, specifically the inlet to the cooling path in  at 557 or inlet to the heating path in 559 is not directly connected to the valve 1002 in the manner claimed as seen in figure 10 or 11 of Johnston. While Meyers and Elsaesser discloses an integrated valve module neither disclose a conversion valve that is directly connected to a heat pump device inlet path and directs the fluid between heating and cooling paths of the heat pump device in the manner claimed. Therefore when viewed as a whole the present claims provide grounds for allowable subject matter. Any comments considered necessary by applicant must be submitted no later than the payment of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763